Exhibit 10.15

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December
23, 2019 (the “Effective Date”), by and between Capital Senior Living
Corporation, a Delaware Corporation (“CSL” or the “Company”), and Cary
Hendrickson (“Executive”).

WHEREAS, Executive is currently employed as the Company’s Executive Vice
President and Chief Financial Officer under the terms of that certain Employment
Agreement dated April 24, 2014, by and between Executive and the Company (the
“Prior Employment Agreement”); and

WHEREAS, Executive and the Company wish to terminate the Prior Employment
Agreement and to provide for Executive’s continuing employment with the Company
on the terms and conditions described herein

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.          Employment. The Company agrees to continue to employ Executive on an
at-will basis on the terms and conditions described herein. Executive’s
employment will begin on the Effective Date and continue until terminated
pursuant to the termination provisions contained in Section 6 herein (the
“Employment Period”).

2.            Position(s) and Duties.

          (a)               Position(s); Reporting. During the Employment
Period, Executive will serve as Executive Vice President and Chief Financial
Officer of the Company (“CFO”), and he will report to the President and Chief
Executive Officer of the Company (“CEO”). Executive will have and perform the
customary duties, responsibilities, functions and authority associated with the
role of CFO as may be reasonably specified from time to time by the CEO to the
extent typical of and consistent with such titles and positions.

          (b)              Best Efforts; Exclusivity. During the Employment
Period, Executive shall devote his best efforts and full business time and
attention to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions for the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with applicable policies and procedures. In performing his
duties and exercising his authority under this Agreement, Executive shall
support and implement the business and strategic plans approved from time to
time by the Board. During the Employment Period, Executive shall have no other
employment and, without the prior written consent of the Board, no outside
business activities or other activities that conflict with his obligations to
the Company. The Company acknowledges that Executive may engage in personal
legal and financial affairs and serve as a board member of other entities,
businesses and enterprises, up to and not to exceed two (2) boards, provided
that such activities do not materially interfere with the performance of
Executive’s duties and responsibilities hereunder and are consented to in
writing by the CEO.

          (c)               Compliance with Policies. The employment
relationship between the parties shall be subject to the Company’s policies and
procedures as they may be reasonably interpreted, adopted, revised or deleted
from time to time in the Company’s sole discretion. Executive will abide by all
policies

--------------------------------------------------------------------------------

of the Company, as in effect from time to time. In the event of a conflict
between the terms of this Agreement and any such policy or procedure, the terms
of this Agreement will control.

3.            Salary, Bonus and Benefits. During the Term of this Agreement:

          (a)               Base Salary. CSL shall pay to Executive a base
salary (the “Base Salary”) at a rate of not less than Four Hundred and Forty-Two
Thousand Dollars ($442,000.00) per annum, paid pursuant to CSL’s normal payroll
policies in approximately equal installments no less frequently than
semi-monthly.

          (b)              Annual Bonus. Executive will be eligible for an
annual bonus (the “Annual Bonus”). The Annual Bonus shall be targeted at seventy
percent (70%) of the Base Salary (the “Target Bonus”); provided, that the actual
Annual Bonus shall be based on performance and may exceed the Target
Bonus.  Executive’s Target Bonus will be reviewed annually and may be increased
but not decreased from time to time in the Board’s (or the Compensation
Committee of the Board) sole discretion. Annual incentive payments will be based
on achievement against goals established for the senior executive officer group
(including Executive) by the Board, in consultation with Executive. Except as
stated herein, Executive must be actively employed by the Company on the bonus
pay-out date in order to be eligible for an Annual Bonus in any given year. Any
Annual Bonus payable with respect to any fiscal year pursuant to this Section
shall be payable by March 15 following the end of such fiscal year. Except as
stated herein, Executive will not be eligible to earn a prorated Annual Bonus
based on a partial year of service or quantum meruit theories. The Company shall
deduct from Executive’s compensation, including Base Salary and Annual Bonus all
applicable local, state, Federal or foreign taxes, including, but not limited
to, income tax, withholding tax, social security tax and pension contributions
(if any), and required deductions.

          (c)    Benefits. Executive shall be eligible to participate in all
health, retirement, Company-paid insurance, disability, expense reimbursement
and other benefit programs, if any, which CSL makes available, in its sole
discretion, to its senior executives; however, nothing herein shall be construed
to obligate the Company to establish or maintain any Executive benefit program.
The Company may purchase and maintain in force a death and disability insurance
policy in an amount at all times equal to not less than an amount equal to
Executive’s annual Base Salary. The Company shall be the beneficiary of said
policy. Reimbursement of Executive’s reasonable and necessary business expenses
incurred in the pursuit of the business of the Company or any of its affiliates
shall be made to Executive upon his presentation to the Company of itemized
bills, vouchers or accountings prepared in conformance with applicable
regulations of the Internal Revenue Service and the policies and guidelines of
the Company.

          (d)              Vacation. Executive shall be entitled to reasonable
vacation time in an amount of one-hundred and sixty (160) hours paid time off
(PTO) per year with a maximum accrued cap of two-hundred and forty (240) hours
PTO pursuant to the Company’s policies applicable to all Executives, and
provided that not more than eighty (80) hours of PTO may be taken consecutively
without prior notice to, and the consent of, CEO.

4.            Annual Equity Awards. Executive shall be eligible to be granted
equity awards under the Company’s annual equity incentive award program in
effect for other senior executives of the Company. The terms and conditions of
such equity awards (including, without limitation, the form of award(s), the
number of shares covered by such awards, the vesting schedule, performance
conditions, restrictive provisions, etc.) shall be determined by the
Compensation Committee of the Board in its sole discretion.

5.            Certain Terms Defined. For purposes of this Agreement:

--------------------------------------------------------------------------------

          (a)               Executive shall be deemed to be “Disabled” if a
physical or mental condition shall occur and persist which, in the written
opinion of two (2) licensed physicians, has rendered Executive unable to perform
his assigned duties for a period of ninety (90) calendar days or more, and which
condition, in the opinion of such physicians, is likely to continue for an
indefinite period of time, rendering Executive unable to return to his duties
for CSL. One (1) of the two (2) physicians shall be selected in good faith by
the Company, and the other of the two (2) physicians shall be selected in good
faith by Executive. In the event that the two (2) physicians selected do not
agree as to whether Executive is disabled, as described above, then said two (2)
physicians shall mutually agree upon a third (3rd) physician whose written
opinion as to Executive’s condition shall be conclusive upon CSL and Executive
for purposes of this Agreement.

          (b)              A termination of Executive’s employment by CSL shall
be deemed to be “for Cause” if Executive has (i) been indicted for any felony,
or convicted of a misdemeanor involving personal dishonesty, (ii) committed an
act of disloyalty pertaining to Executive’s fiduciary duties to the Company or
its affiliates, including but not limited to embezzlement, misuse or diversion
of funds, (iii) committed a willful breach of any material employment policy of
the Company, including, but not limited to, conduct relating to falsification of
business records, violation of the Company’s code of business conduct and
ethics, harassment, creation of a hostile work environment, excessive
absenteeism, insubordination, violation of the Company’s policy on drug and
alcohol use, or violent acts or threats of violence, (iv) materially breached a
covenant, representation, warranty or obligation of Executive under this
Agreement, (v) materially failed to perform his job duties, or failed to follow
or comply with the lawful and reasonable directives of the Board, in the case of
this subsection (v) after Executive shall have been informed, in writing, of
such performance issues and given a period of thirty (30) days to remedy the
same, to the extent curable. “Cause” shall not include or be predicated upon any
act or omission by Executive which is taken or made either (a) at the direction
of the Board or CEO; (b) pursuant to the good faith reliance of the advice of
the Company’s legal counsel pertaining to the implementation or effectuating of
any Company policy; or (c) to comply with a lawful court order, directive from a
federal, state or local government agency or industry regulatory authority, or
subpoena.

          (c)               A resignation by Executive shall not be deemed to be
voluntary, and shall be deemed to be a resignation for “Good Reason” if it is
based upon (i) a material diminution in Executive’s Base Salary, (ii) a material
diminution in or other substantial adverse alteration in (A) the nature or scope
of Executive’s responsibilities with Company or (B) the reporting lines between
Executive and the CEO, (iii) the Company requiring Executive to be based at a
location in excess of fifty (50) miles from the location of the Company’s
principal executive office as of the effective date of this Agreement, except
for required travel on Company business; or (iv) a material breach by CSL of the
Company’s obligations to Executive under this Agreement. Notwithstanding the
foregoing, Executive shall not have the right to terminate the Executive’s
employment hereunder for Good Reason unless (A) within sixty (60) days of the
initial existence of the condition or conditions giving rise to such right,
Executive provides written notice to the Company of the existence of such
condition or conditions, and (B) the Company fails to remedy such condition or
conditions within thirty (30) days following the receipt of such written notice.
If any such condition is not remedied within such thirty (30)-day period,
Executive may provide a notice of his resignation for Good Reason within five
(5) business days thereafter.

          (d)               “Change in Control” shall mean the first to occur of
(i) the consummation of a merger, consolidation, statutory share exchange or
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
that requires the consent or vote of the holders of the Parent’s Common Stock,
other than a consolidation, merger or share exchange of the Parent in which the
holders of the Parent’s Common Stock immediately prior to such

--------------------------------------------------------------------------------

transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction (provided that, for the
avoidance of doubt, a Change in Control shall only be deemed to occur upon the
consummation of such merger, consolidation, statutory share exchange or sale,
lease, exchange or other asset transfer and not upon any shareholder approval
related to such event); (ii) the shareholders of the Parent approve any plan or
proposal for the liquidation or dissolution of the Company; (iii) the cessation
of control (by virtue of their not constituting a majority of Directors) of the
Board of Directors of the Parent by the individuals (the “Continuing Directors”)
who (x) on the Plan Effective Date were Directors, or (y) become Directors after
the date of the Plan Effective Date and whose election or nomination for
election by the Parent’s shareholders was approved by a vote of at least
two-thirds of the Directors then in office who were Directors at the Plan
Effective Date or whose election or nomination for election was previously so
approved; (iv) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of an aggregate of 20% or more of the voting
power of the Parent’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the Exchange Act) who beneficially owned
less than 15% of the voting power of the Parent’s outstanding voting securities
on the Plan Effective Date, or the acquisition of beneficial ownership of an
additional 5% of the voting power of the Parent’s outstanding voting securities
by any person or group who beneficially owned at least 15% of the voting power
of the Parent’s outstanding voting securities on the Plan Effective Date;
provided, however, that notwithstanding the foregoing, an acquisition shall not
be described hereunder if the acquirer is (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company and acting in
such capacity, (y) a wholly-owned subsidiary of the Parent or a corporation
owned, directly or indirectly, by the shareholders of the Parent in the same
proportions as their ownership of voting securities of the Parent, or (z) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (v) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.

(e)          “Parent” shall mean Capital Senior Living Corporation, a Delaware
corporation

(f)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended

(g)          “Plan Effective Date” shall mean May 14, 2019.

(h)          “Common Stock” shall mean the common stock, par value $0.01 per
share, of the Parent.

6.            Certain Benefits and Obligations Upon Termination. The employment
of the Executive hereunder may be terminated by the Company at any time, subject
to the Company providing the compensation and benefits in accordance with the
terms of this Section 6.

          (a)               Termination Due To Death Or Disability. In the event
of the Executive’s death, Executive’s employment shall automatically cease and
terminate as of the date of death. If Executive becomes Disabled, the Company
may terminate Executive’s employment upon thirty (30) days written notice to
Executive. In the event of the termination of employment due to Executive’s
death or Disability, Executive or his estate or legal representatives shall be
entitled to receive the following amounts within thirty (30) days of Executive’s
death or the expiration of the thirty (30)-day notice period in the event of
Executive’s Disability, as applicable (unless otherwise specifically noted
herein):

(i)           payment for all accrued but unpaid Base Salary as of the date of
Executive’s termination of employment;

--------------------------------------------------------------------------------

(ii)          reimbursement for expenses incurred by the Executive pursuant to
Sections 3 hereof up to and including the date on which employment is
terminated;

(iii)        any earned benefits (including but not limited to accrued but
unpaid or unused PTO pay to which the Executive may be entitled as of the date
of termination pursuant to the terms of any compensation or benefit plans to the
extent permitted by such plans; (with the payments described in subsections (i)
through this subsection (iii) collectively called the “Accrued Payments”); and

(iv)         any unpaid annual incentive bonuses, including, without limitation,
the Annual Bonus described in Section 3(b), for any completed full fiscal year
immediately preceding the employment termination date.

          (b)              Termination For Cause. The Company may at any time,
by providing written notice to Executive setting forth in reasonable detail the
facts that are the basis therefor, terminate Executive’s employment for Cause.
In the event of the termination of Executive’s employment hereunder by the
Company for Cause, then Executive shall be entitled to receive payment of the
Accrued Payments within thirty (30) days after such termination.

          (c)               Termination without Cause or for Good Reason. The
Company may terminate Executive’s employment hereunder without Cause at any
time, by providing Executive thirty (30) days’ prior written notice of such
termination. Such notice shall specify the effective date of the termination of
Executive’s employment. The Executive may terminate his employment for Good
Reason by providing thirty (30) days’ prior written notice to the Company
pursuant to Section 5(c). In the event of the termination of Executive’s
employment under this Section 6(c) without Cause or by the Executive for Good
Reason, in each case prior to or more than twelve (12) months following a
Change-in-Control, then Executive shall be entitled to payment of the
Executive’s Accrued Payments within thirty (30) days after such termination and,
subject to the Executive’s compliance with Section 6(g), the payments and
benefits described below:

(i)           a separation allowance, payable in equal installments in
accordance with normal payroll practices over an eighteen (18) month period
beginning immediately following the date of termination, equal to one and one
half (1.5) times the sum of (x) Executive’s then Base Salary and (y) the
Executive’s then Target Bonus;

(ii)          any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date, due and payable in lump sum within seventy-five (75) days after the
termination date;

(iii)         if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days in such
fiscal year) determined and paid based on actual performance achieved for such
fiscal year against the performance goals for that fiscal year no later than
March 15 of the fiscal year following the fiscal year in which Executive’s
termination occurred;

(iv)         the Company shall arrange for the Executive to continue to
participate (through COBRA or otherwise), on substantially the same terms and
conditions as in effect for the Executive (including any required contribution)
immediately prior to such termination, in the medical, dental, disability and
life insurance programs provided to the

--------------------------------------------------------------------------------

Executive pursuant to Section 3(c) hereof until the earlier of (i) the end of
the 18 month period beginning on the effective date of the termination of
Executive’s employment hereunder, or (ii) such time as the Executive is eligible
to be covered by comparable benefit(s) of a subsequent employer. The foregoing
of this Section 6(c)(iv) is referred to as “Benefits Continuation”. The
Executive agrees to notify the Company promptly if and when he begins employment
with another employer and if and when he becomes eligible to participate in any
welfare plans, programs or arrangements of another employer; and

(v)          upon the sixtieth (60th) day following the date on which
Executive’s employment pursuant to this Agreement is terminated (the
“Termination Date”), a portion of any unvested stock option, restricted stock
shares, granted to Executive pursuant to Section 4 herein shall vest, which
portion shall be the number of shares equal to the number of shares that would
have vested per the applicable award as of the one-year anniversary of the
Termination Date had Executive remained continuously employed by Company through
such date.

          (d)              Termination of Employment without Cause or for Good
Reason following a Change-in-Control. If the Company terminates Executive’s
employment without Cause or Executive terminates his employment for Good Reason
in each case within 12 months following a Change-in-Control, then Executive
shall be entitled to payment of the Executive’s Accrued Payments and, subject to
the Executive’s compliance with Section 6(g), the payments and benefits
described below:

(i)           a lump sum separation allowance equal to two (2) times the sum of
(x) Executive’s then Base Salary and (y) Executive’s then Target Bonus, due and
payable in lump sum within seventy-five (75) days after such termination;

(ii)          any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date, due and payable in lump sum within seventy-five (75) days after such
termination;

(iii)        if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for such fiscal year
against the performance goals for that fiscal year no later than March 15 of the
fiscal year following the fiscal year in which Executive’s termination occurred;
and

(iv)         Benefit Continuation until the earlier of eighteen (18) months
after termination of employment or such time as Executive is eligible to be
covered by comparable benefit(s) of a subsequent employer. The Executive agrees
to notify the Company promptly if and when he begins employment with another
employer and if and when he becomes eligible to participate in any benefit or
other welfare plans, programs or arrangements of another employer.

          (e)               Voluntary Termination by the Executive without Good
Reason. In the event Executive terminates his employment without Good Reason, he
shall provide thirty (30) days’ prior written notice of such termination to the
Company. Upon such voluntary termination, the Executive will be entitled to the
Accrued Payments.

--------------------------------------------------------------------------------

          (f) Resignation from all Boards. Upon any termination or cessation of
Executive’s employment with the Company, for any reason, Executive agrees
immediately to resign, and any notice of termination or actual termination or
cessation of employment shall act automatically to effect such resignation, from
any position on the Board and on any board of directors of any subsidiary or
affiliate of the Company.

          (g)               Release of Claims as Condition. The Company’s
obligation to pay the separation allowance and provide all other benefits and
rights referred to in Section 6(c) or (d) shall be conditioned upon the
Executive having delivered to the Company within sixty (60) days after the
Termination Date (the “Release Period”) an executed full and unconditional
release that is in substantially the same form as the “Release and Waiver”
attached hereto as Exhibit A and that Executive does not revoke within the
Release Period, provided that if the Release Period begins in one taxable year
of the Executive and ends in another taxable year of the Executive, payments
under Section 6(c) or (d) shall not begin until the beginning of the second
taxable year of the Executive. If Executive fails to satisfy the requirements
set forth in the immediately preceding sentence, the Executive shall forfeit his
right to any separation allowance and any other benefits and rights set forth
under Section 6(c) or (d) and CSL shall be relieved of any obligation to pay the
Executive any amounts or provide the Executive any benefits under Section 6(c)
or (d) other than the Accrued Payments. The foregoing notwithstanding, the
Benefits Continuation shall be provided to Executive from and after the
Termination Date, but shall discontinue in the event that the Release and Waiver
is not delivered within the Release Period or if the Release and Waiver is
revoked by Executive.

          (h)               No Mitigation. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by Executive as a result of subsequent employment.

          (i)                Board Approval. Any determination required to be
made by the Company or the Board in this Section 6 must be approved by the Board
by an affirmative vote of no less than two-thirds majority of the entire Board.

7.            Confidentiality. Executive hereby acknowledges his understanding
that as a result of his employment by CSL, in order to assist Executive with his
duties, the Company and its affiliates will provide Executive with, and
Executive will develop on behalf of the Company and its affiliates, valuable and
important confidential or proprietary data, documents and information concerning
CSL and its affiliates, their operations and their future plans. Executive
hereby agrees that he will not, either during the term of his employment with
CSL, or at any time after the term of his employment with CSL, divulge or
communicate to any person or entity, or direct any Executive or agent of CSL or
its affiliates or of his to divulge or communicate to any person or entity, or
use to the detriment of CSL or its affiliates or for the benefit of any other
person or entity, or make or remove any copies of, such confidential information
or proprietary data or information, whether or not marked or otherwise
identified as confidential or secret. Upon any termination of this Agreement for
any reason whatsoever, Executive shall surrender to CSL any and all materials,
including but not limited to drawings, manuals, reports, documents, lists,
photographs, maps, surveys, plans, specifications, accountings and any and all
other materials relating to the Company, its affiliates or any of its or their
business, including all copies thereof, that Executive has in his possession,
whether or not such material was created or compiled by Executive, but
excluding, however, personal memorabilia belonging to Executive. With the
exception of such excluded items, materials, etc., Executive acknowledges that
all such material is solely the property of CSL or its affiliates, and that
Executive has no right, title or interest in or to such materials.
Notwithstanding anything to the contrary set forth in this Section 8, the
provisions of this Section 8 shall not apply to information which: (i) is or
becomes generally

--------------------------------------------------------------------------------

available to the public other than as a result of improper disclosure by
Executive, or (ii) is already known to Executive as of the date of this
Agreement from sources other than CSL or its affiliates, (iii) is required to be
disclosed by law or by regulatory or judicial process, or (iv) is used or
disclosed by or on behalf of Executive in connection with the enforcement of any
claim against, or defense of any claim by or on behalf of, the Company or any of
its affiliates. Executive acknowledges that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that - (A) is made (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

8.            Non-Competition. In order to protect the Company’s and its
affiliates’ confidential information and good will, Executive agrees that for a
period of one (1) year after any termination for any reason whatsoever of
Executive’s employment, Executive will not, directly or indirectly, commence
doing business, in any manner whatsoever, which is in competition with all or
any portion of the business of CSL or its affiliates in any state in which CSL
or its affiliates then operates, owns, or is in the process of developing more
than three (3) facilities. CSL hereby acknowledges and agrees that Executive’s
ownership of a class of securities listed on a stock exchange or traded on the
over-the-counter market that represents five percent (5%) or less of the number
of shares of such class of securities then issued and outstanding shall not
constitute a violation of this Section 8.

9.            Work Product. The Executive agrees that all innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relates to the Company’s or any of its affiliates’
actual or anticipated business, or existing or future products or services and
which are conceived, developed or made by the Executive while employed by the
Company (“Work Product”) belong to the Company or such affiliate. The Executive
will promptly disclose such Work Product to the CEO and perform all actions
reasonably requested by the CEO (whether during or after the Employment Period)
to establish and to confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

10.          Non-Solicitation of Employees and Consultants. During the
Employment Period and for a period of twenty-four (24) months after the
termination, the Executive will not directly or indirectly through any other
person or entity (a) induce or attempt to induce any employee or independent
contractor of the Company to leave the employ or service, as applicable, of the
Company, or in any way interfere with the relationship between the Company, on
the one hand, and any employee or independent contractor thereof, on the other
hand, or (b) hire any person who was an employee of the Company, in each case,
until six (6) months after such individual’s employment relationship with the
Company has been terminated; provided, however, that clause (a) shall not
restrict general soliciting activity not specifically targeted at the Company or
its subsidiaries (including the placement of general advertisements in trade
media and the engagement of search firms that are not instructed to target the
Company or its subsidiaries); provided, however, that the foregoing provision
shall not allow the hiring of such persons.

11.          Non-Solicitation of Customers. During the period of employment and
for a period of twenty-four (24) months after the termination or Expiration
date, the Executive will not directly or indirectly through any other person or
entity influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint ventures, ceding companies, associates, consultants,
agents, or partners of the Company to divert their business away from the
Company, and the Executive will not otherwise interfere with, disrupt or attempt
to disrupt the business relationships, contractual or otherwise, between the
Company, on the one hand, and any of its or their customers, suppliers, vendors,
lessors, licensors, joint

--------------------------------------------------------------------------------

venturers, associates, officers, executives, consultants, managers, partners,
members or investors, on the other hand.

12.          Legal Action.

          (a)               In the event that any action or proceeding is
brought to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs. In the
event of a breach or threatened breach by Executive of the provisions of
Sections 7, 8, 9, 10, or 11, Executive and the Company agree that the Company
shall, in addition to any other available remedies, be entitled to an injunction
restraining Executive from violating the terms of the applicable Section and
that said injunction is appropriate and proper relief for such violation.
Moreover, in addition for the Executive to be required to repay the Company any
of the payments received pursuant to the terms of Section 6 herein, the
Executive will be required to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of these
Sections 7, 8, 9, 10, or 11, if and when final judgment of a court of competent
jurisdiction is so entered against the Executive.

          (b)              Executive represents to the Company that the
enforcement of the restrictions contained in Sections 7, 8, 9, 10, or 11 would
not be unduly burdensome to Executive. Further, during any period in which
Executive is in breach of Section 9, the time period of such provisions shall be
extended for an amount of time that Executive is in breach thereof.

          (c)               The representations and covenants contained in
Sections 7, 8, 9, 10, and 11 on the part of Executive will be construed as
ancillary to and independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Executive against the Company or
any member, owner, employee, director, manager, officer or affiliate of the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants of Executive
contained in Sections 7, 8, 9, 10, and 11. In addition, the provisions of
Sections 7, 8, 9, 10, and 11 shall continue to be binding upon Executive in
accordance with their terms, notwithstanding the termination of Executive’s
employment hereunder for any reason.

          (d)              The parties to this Agreement agree that the
limitations contained in Sections 7, 8, 9, 10, and 11 are reasonable. However,
if any court shall determine that any restriction contained in Sections 7, 8, 9,
10, and 11 is unenforceable, it is the intention of the parties that such
restriction set forth herein shall not thereby be terminated but shall be deemed
amended to the extent required to render it valid and enforceable and the
parties expressly authorize any court to so amend this Agreement.

13.          Cooperation. During Executive’s employment and for a period of two
(2) years thereafter, Executive shall, upon reasonable notice, and at reasonably
mutually convenient times that do not unduly interfere with any future
employment or business activity of Executive, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any legal proceeding in which the Company or any of its
affiliates is, or may become, a party. The Company shall reimburse Executive for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
expenses, incurred by Executive in rendering such assistance no later than
thirty (30) business days after submission by Executive of an invoice. The
provisions of this Section 13 shall continue in effect notwithstanding
termination of Executive’s employment hereunder for any reason.

14.          Protected Rights. Executive understands that nothing contained in
this Agreement limits Executive’s ability to communicate with any government
agencies or otherwise participate in any investigation or proceeding that may be
conducted by any government agency, including providing

--------------------------------------------------------------------------------

documents or other information. This Agreement does not limit Executive’s right
to receive an award for information provided to any government agencies.

15.          Notices. All notices and other communications provided to either
party hereto under this Agreement shall be in writing and delivered by hand
delivery, overnight courier service or certified mail, return receipt requested,
to the party being notified at said party’s address set forth adjacent to said
party’s signature on this Agreement, or at such other address as may be
designated by a party in a notice to the other party given in accordance with
this Agreement. Notices given by hand delivery or overnight courier service
shall be deemed received on the date of delivery shown on the courier’s delivery
receipt or log. Notices given by certified mail shall be deemed received three
(3) days after deposit in the U.S. Mail.

16.          Construction. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision. In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders, as appropriate, and no meaning or
effect shall be given to the captions of the paragraphs in this Agreement, which
are inserted for convenience of reference only.

17.          Choice of Law; Survival. This Agreement shall be governed and
construed in accordance with the internal laws of the State of Texas without
resort to choice of law principles. The provisions of Sections 6, 7, 8, 9, 10,
11, 12, 13, 14 and 18 shall survive the termination of this Agreement for any
reason whatsoever.

18.          Jurisdiction.       (i) In any suit, action or proceeding seeking
to enforce any provision of this Agreement or for purposes of resolving any
dispute arising out of or related to this Agreement, the Company and the
Executive each hereby irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of Texas, Dallas County, or any of the state
courts of the State of Texas located in Dallas County; (ii) the Company and the
Executive each hereby waives, to the fullest extent permitted by applicable law,
any objection which it or he may now or hereafter have to the laying of venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum; (iii) process in any such suit, action or proceeding may be
served on either party anywhere in the world, whether within or without the
jurisdiction of such court, and, without limiting the foregoing, each of the
Company and the Executive irrevocably agrees that service of process on such
party, in the same manner as provided for notices in Section 15 above, shall be
deemed effective service of process on such party in any such suit; action or
proceeding; and (iv) WAIVER OF JURY TRIAL: EACH OF THE COMP ANY AND THE
EXECUTIVE HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; and (v) Limitation on Damages: the
parties agree that there will be no punitive damages payable as a result of or
in connection with any claim, matter or breach under or related to this
Agreement or the transactions contemplated by this Agreement, and each of the
parties agrees not to request punitive damages. Notwithstanding the foregoing of
this Section, each of the parties agrees that prior to commencing any claims for
breach of this Agreement (except to pursue injunctive relief) to submit, for a
period of sixty (60) days, to voluntary mediation before a jointly selected
neutral third party mediator under the auspices of JAMS, Dallas, Texas,
Resolutions Center (or any successor location), pursuant to the procedures of
JAMS Mediation Rules conducted in the State of Texas (however, such mediation or
obligation to mediate shall not suspend or otherwise delay any termination or
other action of the Company or affect the Company’s other rights).

--------------------------------------------------------------------------------

19.          Integration; Amendments. This is an integrated Agreement that
supersedes and replaces the Prior Employment Agreement in its entirety. This
Agreement constitutes and is intended as a final expression and a complete and
exclusive statement of the understanding and agreement of the parties hereto
with respect to the subject matter of this Agreement. All negotiations,
discussions and writings between the parties hereto relating to the subject
matter of this Agreement are merged into this Agreement, and there are no rights
conferred, nor promises, agreements, conditions, undertakings, warranties or
representations, oral or written, expressed or implied, between the undersigned
parties as to such matters other than as specifically set forth herein. No
amendment or modification of or addendum to, this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto. No waiver
of any of the provisions of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced.

20.          Binding Effect. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that Executive shall
not be entitled to assign his interest in this Agreement (except for an
assignment by operation of law to her estate), or any portion hereof, or any
rights hereunder, to any party. Any attempted assignment by Executive in
violation of this Section 20 shall be null, void, ab initio and of no effect of
any kind or nature whatsoever.

21.          Waiver. Any term or condition of this Agreement may be waived at
any time by the party hereto which is entitled to have the benefit thereof, but
such waiver shall only be effective if evidenced by a writing signed by such
party, and a waiver on one occasion shall not be deemed to be a waiver of the
same or any other type of breach on a future occasion. No failure or delay by a
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right or power.

22.          Taxes.

          (a) All payments to be made to and on behalf of the Executive under
this Agreement will be subject to required withholding of federal, employment
and excise taxes, and to related reporting requirements.

          (b) Limitation on Parachute Payments. In the event that the payment
and other benefits provided for in this Agreement or otherwise payable to
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 11 (b), would be subject to the excise
tax imposed by Section 4999 of the Code, then Executive’s payments and benefits
will be either:

(i)           delivered in full, or

(ii)          delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.

If a reduction in severance and other payments and benefits constituting
“parachute payments” is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards, and (iv)

--------------------------------------------------------------------------------

reduction of employee benefits. Within any such category of payments and
benefits (that is, (i), (ii), (iii) or (iv)), a reduction shall occur first with
respect to amounts that are not Deferred Payments and then with respect to
amounts that are. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.

Any determination required under this Section 22(b) will be made in writing by
the Company’s independent public accountants engaged by the Company for general
audit purposes immediately prior to the Change in Control (the “Accountants”),
whose good faith determination will be conclusive and binding upon Executive and
the Company for all purposes. If the independent registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, or if such firm
otherwise cannot perform the calculations, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. For purposes of making the calculations
required by this Section 22(b), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.

23.          409A. This Agreement is intended to provide payments that are
exempt from and/or that comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and related regulations
and Treasury pronouncements (“Section 409A”), and this Agreement shall be
interpreted accordingly (it being understood that the payment of any
reimbursement hereunder shall be made in a manner exempt from, or in compliance
with, Section 409A). If any provision of this Agreement would cause Executive to
incur any additional tax under Section 409A, this Agreement shall be deemed
amended to reform, and/or the parties hereto will in good faith attempt to
reform, the provision in a manner that maintains, to the extent possible, the
original intent of the applicable provision without violating the provisions of
Section 409A. For purposes of Section 409A, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of the
Section 409A. All references herein to Executive’s “termination of employment”
or other similar term shall refer to Executive’s “separation from service”
within the meaning of Section 409A and Treas. Reg. Section 1.409A-l(h).

Notwithstanding anything herein to the contrary, if on the date of Executive’s
separation from service Executive is a “specified employee,” as defined in
Section 409A, then any portion of any payments, benefits or other consideration
under this Agreement that are determined to be subject to the additional tax
provided by Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first (1st)
business day of the seventh (7th) month following Executive’s separation from
service date (or, if earlier, Executive’s date of death), and the total of such
delayed amounts shall be paid as a lump sum on such date. For purposes of
clarification, any portion of any separation allowance or other payment due to
Executive under this Agreement that is not considered deferred compensation
under Section 409A through either the “short-term deferral” exception pursuant
to Treasury Reg. 1.409A-l(b)(4) or the “separation pay” exception pursuant to
Treasury Reg. 1.409A-l(b)(9) will not be subject to the 6 month delay described
in this paragraph as provided under Section 409A.

With respect to any expense, reimbursement or in-kind benefit provided pursuant
to this Agreement that constitutes a “deferral of compensation” within the
meaning of Section 409A, (i) the expenses eligible for reimbursement or in-kind
benefits provided to Executive must be incurred during the Employment Period (or
applicable survival period), (ii) the amount of expenses eligible for
reimbursement or in-kind

--------------------------------------------------------------------------------

benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (iii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, and (iv) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

Executive acknowledges and agrees that Executive has obtained no advice from the
Company or any of its affiliates, or any of their respective officers,
directors, employees, subsidiaries, affiliates, agents, attorneys or other
representatives, and that none of such persons or entities have made any
representation regarding the tax consequences, if any, of Executive’s receipt of
the payments, benefits and other consideration provided for in this Agreement.
Executive further acknowledges and agrees that Executive is personally
responsible for the payment of all federal, state and local taxes that are due,
or may be due, for any payments and other consideration received by Executive
under this Agreement. Executive agrees to hold the Company harmless for any and
all taxes, penalties or other assessments that Executive is, or may become,
obligated to pay on account of any payments made and other consideration
provided to Executive under this Agreement.




 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above in the preamble of this Agreement.

 

                                                                          
CAPITAL SENIOR LIVING CORPORATION

Address:                                                            A Delaware
Corporation

14160 Dallas Parkway, Suite 300

Dallas, TX  75254                                            By: /s/ Kimberly
Lody                                    

                                                                                  
Kimberly Lody

                                                                                  
President and Chief Executive Officer

 

 

                                                                          
EXECUTIVE

Address:                                            

[Most recent address on the

Company’s records]                                        /s/ Carey
Hendrickson                                    

                                                                           Carey
Hendrickson

--------------------------------------------------------------------------------

 

 

 

 

 




EXHIBIT A - RELEASE AND WAIVER

 

This Release and Waiver (this “Release”) is entered into by Capital Senior
Living Corporation (the “Company”), and Carey Hendrickson (“Executive”) as of
the date this Release is signed by Executive. The Company and Executive are
referred to as the “Parties.” This Release cancels and supersedes all prior
agreements relating to Executive’s employment with the Company except as
provided in this Release.

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement as of December 23, 2019 (the “Employment Agreement”). This
Release is entered into by and between Executive and the Company, pursuant to
the Employment Agreement;

WHEREAS, because of Executive’s employment as an Executive of the Company,
Executive has obtained intimate and unique knowledge of all aspects of the
Company’s business operations, current and future plans, financial plans and
other confidential and proprietary information;

WHEREAS, Executive’s employment, with the Company and all other positions, if
any, held by Executive in the Company or any of its subsidiaries or affiliates,
including officer positions, terminated effective as of [DATE] (the “Separation
Date”); and

WHEREAS, except as otherwise provided herein, the Parties desire to finally,
fully and completely resolve all disputes that now or may exist between them,
including, but not limited to those concerning the Employment Agreement (except
for the post-termination obligations contained in the Employment Agreement),
Executive’s job performance and activities while employed by the Company and
Executive’s hiring, employment and separation from the Company, and all disputes
over benefits and compensation connected with such employment;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

1.            Termination of Executive’s Employment. Executive’s employment with
the Company terminated on the Separation Date.

2.            Certain Payments and Benefits.

          (a)               Accrued Obligations. In accordance with the
Company’s customary payroll practices, the Company shall pay Executive the
Accrued Payments (as defined in the Employment

--------------------------------------------------------------------------------

Agreement), including, without limitation, all unpaid salary, unreimbursed
business expenses, and any accrued but unused vacation through the Separation
Date (“Accrued Obligations”).

          (b)              Separation Benefits. Subject to Executive’s consent
to and fulfillment of Executive’s obligations in this Release and Executive’s
post-termination obligations in the Employment Agreement, and provided that
Executive does not revoke this Release, the Company shall pay Executive the
amount of $[AMOUNT] pursuant to Section 6 of the Employment Agreement, minus
normal payroll withholdings and taxes (“Separation Benefit”), payable as
provided in the Employment Agreement.

          (c)               Waiver of Additional Compensation or Benefits. Other
than the compensation and payments provided for in this Release, the
post-termination benefits provided for in the Employment Agreement (including
Section 6 of the Employment Agreement) and any right or benefit provided upon
termination under any outstanding equity awards, Executive shall not be entitled
to any additional compensation, benefits, payments or grants under any
agreement, benefit plan, severance plan or bonus or incentive program
established by the Company. Executive agrees that the waiver and release in
Section 3 below covers any claims Executive might have regarding Executive’s
compensation and any benefits Executive may or may not have received during
Executive’s employment with the Company, other than the post-termination
benefits provided for in the Employment Agreement (including Section 6 of the
Employment Agreement) and any right or benefit provided upon termination under
any outstanding equity awards.

3.            General Release and Waiver. In consideration of the payments and
other consideration provided for in this Release, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Executive, Executive, on Executive’s own behalf and on behalf of Executive’s
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (collectively, the “Releasing Parties”) hereby fully releases,
remises, acquits and forever discharges the Company, and all of its affiliates,
and each of their respective past, present and future officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, and liabilities
of any kind or nature whatsoever (collectively, the “Claims”), whether known or
unknown, suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief, back
pay, fringe benefits, reinstatement, reemployment, or compensatory, punitive or
any other kind of damages, which any of the Releasing Parties ever have had in
the past or presently have against the Released Parties, and each of them,
arising from or relating to Executive’s employment with the Company or its
affiliates or the termination of that employment or any circumstances related
thereto, or (except as otherwise provided below) any other matter, cause or
thing whatsoever, including without limitation all claims arising under or
relating to employment, employment contracts, employee benefits or purported
employment discrimination or violations of civil rights of whatever kind or
nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA’’), the Americans with Disabilities Act,
as amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Executive Retirement Income Security Act, the
Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the Genetic
Information Nondiscrimination Act, Chapter 21 of the Texas Labor Code, the Texas
Payday Law, the Texas Labor Code or any other applicable federal, state or local
employment statute, law or ordinance, including, without limitation, any
disability claims under any such laws, claims for wrongful discharge, claims
arising under state law, contract claims

--------------------------------------------------------------------------------

including breach of express or implied contract, alleged tortious conduct,
claims relating to alleged fraud, breach of fiduciary duty or reliance, breach
of implied covenant of good faith and fair dealing, and any other claims arising
under state or federal law, as well as any expenses, costs or attorneys’ fees.
Executive further agrees that Executive will not file or permit to be filed on
Executive’s behalf any such claim. Notwithstanding the preceding sentence or any
other provision of this Release, this Release is not intended to interfere with
Executive’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”), or other governmental agency, in connection with any
claim Executive believes Executive may have against the Company or its
affiliates. However, by executing this Release, Executive hereby waives the
right to recover in any proceeding Executive may bring before the EEOC or any
other governmental agency or in any proceeding brought by the EEOC or other
governmental agency on Executive’s behalf. This Release shall not apply to any
of the Company’s obligations under this Release or post-termination obligations
under the Employment Agreement, including Section 6 thereof. Executive
acknowledges that certain of the payments and benefits provided for in Section 2
of this Release constitute good and valuable consideration for the release
contained in this Section 3. Anything to the contrary contained in this Release
notwithstanding, nothing in this Release shall release or adversely affect (i)
rights to indemnification and advancement of expenses the Executive has or may
have under the bylaws or certificate of incorporation or other governing
documents of the Company or any subsidiary or affiliate of the Company or any
separate indemnification or similar agreement, or as an insured under any
director’s and officer’s liability insurance policy now or previously in force;

(ii)          any matters which expressly survive the execution of this Release
as set forth in the Employment Agreement, the terms and conditions of which are
incorporated herein by reference;

(iii)        vested rights under benefit plans, which rights shall be governed
by the terms of such plans; or (iv) rights granted to Executive related to or
arising out of the purchase or ownership of equity of the Company and any
related award or similar agreement.

4.            Return of Company Property. As soon as possible, Executive shall,
to the extent not previously returned or delivered: (a) return all equipment,
records, files, programs or other materials and properly in Executive’s
possession which belongs to the Company or any of its affiliates, including,
without limitation, all computers, printers, laptops, personal data assistants,
cell phones, credit cards, keys and access cards; and (b) deliver all original
and copies of confidential and proprietary information (as described in Section
8 of the Employment Agreement) in Executive’s possession and notes, materials,
records, plans, technical data or other documents, files or programs (whether
stored in paper form, computer form, digital form, electronically or otherwise)
in Executive’s possession that contain Proprietary Information. By signing this
Release, Executive represents and warrants that Executive has not retained and
has or will timely return and deliver all the items described or referenced in
subsections (a) or (b) above; and, that should Executive later discover
additional items described or referenced in subsections (a) or (b) above,
Executive will promptly notify the Company and return/deliver such items to the
Company.

5.            Non-Disparagement. Executive agrees that Executive will not,
directly or indirectly, disclose, communicate, or publish any disparaging
information concerning the Company or the Released Parties, or cause others to
disclose, communicate, or publish any disparaging information concerning the
same. Notwithstanding the foregoing, the provisions of this Section shall not
apply with respect to (i) any charge filed by Executive with the EEOC or other
comparable agency or in connection with any proceeding with respect to any claim
not released by this Release or (ii) any disclosure or communication that is
made by or on behalf of Executive in connection with the enforcement of any
claim against, or defense of any claim by or on behalf of, the Company or any of
its affiliates.

--------------------------------------------------------------------------------

6.            Protected Rights. Executive understands that nothing contained in
this Release limits Executive’s ability to file a charge or complaint with the
EEOC, the NLRB, OSHA, the SEC or any other federal, state or local governmental
agency or commission (“Government Agencies”). Executive further understands that
this Release does not limit Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. This Release does not limit
Executive’s right to receive an award for information provided to any Government
Agencies.

7.            Not An Admission of Wrongdoing. This Release shall not in any way
be construed as an admission by either Party of any acts of wrongdoing,
violation of any statute, law or legal or contractual right.

8.            Voluntary Execution of the Release. Executive and the Company
represent and agree that they have had an opportunity to review all aspects of
this Release, and that they fully understand all the provisions of this Release
and are voluntarily entering into this Release. Executive further represents
that Executive has not transferred or assigned to any person or entity any claim
involving the Company or any portion thereof or interest therein.

9.            Continuing Obligations. Executive reaffirms and understands his
continuing obligations in the Employment Agreement, including Sections 7, 8, 9,
10, and 11.

10.          Binding Effect. This Release shall be binding upon the Company and
upon Executive and Executive’s heirs, administrators, representatives,
executors, successors and assigns and the Company’s representatives, successors
and assigns. In the event of Executive’s death, this Release shall operate in
favor of Executive’s estate and all payments, obligations and consideration will
continue to be performed in favor of Executive’s estate.

11.          Severability. Should any provision of this Release be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Release shall not be affected and such provisions shall remain in full
force and effect.

12.          Entire Agreement. Except for the post-termination obligations in
the Employment Agreement, this Release sets forth the entire agreement between
the Parties, and fully supersedes any and all prior agreements, understandings,
or representations between the Parties pertaining to Executive’s employment with
the Company, the subject matter of this Release or any other term or condition
of the employment relationship between the Company and Executive. Executive
represents and acknowledges that in executing this Release, Executive does not
rely, and has not relied, upon any representation(s) by the Company or its
agents except as expressly contained in this Release or the Employment
Agreement. Executive and the Company agree that they have each used their own
judgment in entering into this Release.

13.          Consideration and Revocation Periods. Executive, by Executive’s
free and voluntary act of signing below, (a) acknowledges that Executive has
been given a period of twenty-one (21) days to consider whether to agree to the
terms contained herein, (b) acknowledges that Executive has been advised to
consult with an attorney prior to executing this Release, (c) acknowledges that
Executive understands that this Release specifically releases and waives all
rights and claims Executive may have under the ADEA, prior to the date on which
Executive signs this Release, and ( d) agrees to all of the terms of this
Release and intends to be legally bound thereby. The Parties acknowledge and
agree that each Party has reviewed and negotiated the terms and provisions of
this Release and has contributed to its preparation (with advice

--------------------------------------------------------------------------------

of counsel). Accordingly, the rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Release. Rather, the terms of this Release shall be
construed fairly as to both Patties and not in favor of or against either Party,
regardless of which Party generally was responsible for the preparation of this
Release.

This Release will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Executive (the “Effective Date”).
During the seven-day period prior to the Effective Date, Executive may revoke
Executive’s agreement to accept the terms hereof by giving notice to the Company
of Executive’s intention to revoke. If Executive exercises Executive’s right to
revoke hereunder, Executive shall not be entitled, except as required by
applicable wage payment laws, including but not limited to the Accrued
Obligations, to any payment hereunder until Executive executes and does not
revoke a comparable release of claims, at1d to the extent such payments or
benefits have already been made, Executive agrees that Executive will
immediately reimburse the Company for the amounts of such payments and benefits
to which he is not entitled.

14.          Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth:

If to Executive:

[EXECUTIVE]

[EXECUTIVE ADDRESS]

[CITY STATE ZIP]

If to the Company:

[COMPANY]

[COMP ANY ADDRESS]

[CITY STATE ZIP]

Attention: [NAME]

Any Party may change the address to which notices and other communications are
to be delivered by giving the other Party notice.

15.          Governing Law. This Release shall be governed by the laws of the
State of Texas.

16.          Counterparts. This Release may be executed in counterparts, each of
which when executed and delivered (which deliveries may be by facsimile or other
electronic method of delivery) shall be deemed an original and all of which
together shall constitute one and the same instrument.

17.          No Assignment of Claims. Executive represents and agrees that
Executive has not transferred or assigned, to any person or entity, any claim
involving the Company, or any portion thereof or interest therein.

18.          No Waiver. This Release may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Release shall not operate as a waiver. No waiver of any breach
of any

--------------------------------------------------------------------------------

provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between or among the Parties.




 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

 

                                                                                                        
EXECUTIVE

 

                                                                                                        
_______________________________

 

                                                                                                        
Name:__________________________

                                                                                                        
Address:________________________

                                                                                                        
_______________________________

                                                                                                        
Date:___________________________

 

 